Citation Nr: 0801176	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine, for the 
period prior to October 13, 2005.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine, for the 
period since October 13, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1987, with subsequent service in the Air Force 
Reserve and Kansas Air National Guard, including periods of 
active duty from October 1995 to April 1996 and June to 
September 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, inter 
alia, continued a 10 percent rating for degenerative 
arthritis of the lumbosacral spine with painful motion.  In 
February 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2005.

In a September 2006 rating decision, the RO assigned a 20 
percent rating for degenerative arthritis of the lumbosacral 
spine, effective October 13, 2005.  As higher ratings are 
available for the time periods both before and after October 
13, 2005, and the veteran is presumed to be seeking the 
maximum available benefit, the Board has recharacterized the 
appeal as encompassing the two claims set forth on the title 
page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  Prior to October 13, 2005, the veteran's degenerative 
arthritis of the lumbosacral spine was manifested by low back 
pain, with forward flexion to 90 degrees, and normal 
neurological examination; with no evidence of increased 
limitation of motion or pain on repetitive use, 
incapacitating exacerbations of degenerative arthritis, or 
intervertebral disc syndrome.  

3.  Since October 13, 2005, the veteran's degenerative 
arthritis of the lumbosacral spine has been manifested by low 
back pain, with forward flexion to 90 degrees, with pain at 
70 degrees, and normal sensation and reflexes; with no 
evidence of neurological manifestations, increased limitation 
of range of motion on repetitive use, or intervertebral disc 
syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine, for the 
period prior to October 13, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5003, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine, for the 
period since October 13, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for degenerative arthritis of the spine, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal.  The January 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the September 2004 letter.  As such, this letter clearly 
meets Pelegrini's timing of notice requirement, as well as 
the VCAA's timing of notice requirement.  

After the rating decision on appeal, a March 2006 post-rating 
notice letter informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  After issuance of the 
March 2006 letter, and opportunity for the veteran to 
respond, the September 2006 rating decision and supplemental 
SOC reflect readjudication of the claim.  Hence, the veteran 
is not shown to be prejudiced by the timing of this notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private medical records and the reports of 
VA examinations conducted in October 2004 and October 2005.  
Also of record are various written statements provided by the 
veteran and his representative, on his behalf.  

The Board has considered the veteran's representative's 
contention that the report of the October 2005 VA examination 
is inadequate for rating purposes because the examiner did 
not have an opportunity to review the veteran's claims file.  
However, the Board finds that the October 2005 VA examination 
report, along with the other pertinent records associated 
with the claims file, is sufficient to decide the claims for 
higher ratings.  The examination report reflects that the 
examiner elicited pertinent history form the veteran, which 
is consistent with the history recorded in the medical 
evidence of record.  Therefore, the Board finds that the 
examiner was aware of the veteran's pertinent medical history 
at the time of examination, and, presumably, considered such 
history in evaluating the veteran's degenerative arthritis of 
the lumbosacral spine, consistent with 38 C.F.R. § 4.1.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson,, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error)(rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Historically, by rating action of June 1988, the RO granted 
service connection for degenerative arthritis of the 
lumbosacral spine with painful motion, and assigned an 
initial 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71a, DC 5003, effective January 3, 1987.  The veteran 
filed subsequent claims for an increased rating for his 
lumbosacral spine disability, however, these claims were 
denied in February 1990 and November 1996 rating decisions.  
In August 2004, the veteran filed his current claim for an 
increased rating.  

When service connection was initially granted for the 
veteran's degenerative arthritis of the lumbosacral spine in 
June 1988, the RO assigned a 10 percent rating pursuant to 
38 C.F.R. § 4.71a, DC 5003.  The January 2005 rating decision 
continued the 10 percent rating pursuant to DC 5003.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  If the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, 
then a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Degenerative arthritis with X-
ray evidence of involvement of two or more major joints or 
two or more minor joins warrants a 10 percent rating, while 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5003.  The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id., 
Note (1).  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine, to include degenerative arthritis, 
were revised.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
As the veteran's current claim for an increased rating was 
not filed until August 2004, only these revised criteria are 
applicable in the veteran's appeal.  

The September 2006 rating decision granted an increased 
rating of 20 percent pursuant to 38 C.F.R. § 4.71a, DC 5242, 
for degenerative arthritis of the spine.  However, the 
criteria for rating  according to the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  
 
Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235- 
5243 (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare- ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v.  Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Period Prior to October 13, 2005

During the period prior to October 13, 2005, the veteran 
received VA and private treatment for degenerative arthritis 
of the lumbosacral spine and was afforded a VA examination in 
October 2004.  

Records of private treatment from January 2002 to November 
2004 include complaints regarding and treatment for 
osteoarthritis and low back pain.  During treatment in May 
2004 the veteran had no complaints, and reported that his 
back pain was fairly stable.  He took Naprosyn periodically 
when he overdid it at work, and he had diffuse, 
osteoarthritic complaints.  The assessment included 
osteoarthritis and low back pain.  

During VA treatment in August 2004, the veteran reported 
mild, chronic low back pain.  On examination, motor strength 
and tone were symmetric and normal.  Sensation to crude touch 
was normal in the upper and lower extremities, bilaterally.  
The assessment was history of osteoarthritis of the lumbar 
spine with mild chronic pain managed with NSAIDs.  

During the October 2004 VA examination, the veteran described 
the onset of his spine symptoms in 1975, when he had surgery 
for a kidney stone under spinal anesthesia.  He was examined 
at the time and thought to have arthritis of the spine.  His 
current complaints included pain which comes and goes, at 
least once a week, lasting a day or two.  The veteran stated 
that this pain came without warning and without any 
predictability.  He had some stiffness at times, but this was 
not severe.  He took Naprosyn as needed.  The veteran 
described flare-ups as whenever he had pain.  Between 
episodes, he was fairly free of symptoms.  He could not 
identify what caused the flare-ups, but reported that the 
pain went away after a day or so, on its own.  During a 
flare-up, the veteran was impaired just secondary to 
discomfort, and was unable to lift or bend.  In discussing 
functional assessment, the examiner noted that back pain did 
not impair the veteran's work, but affected him as far as 
yard work.  When he was having symptoms, his activity was 
limited, and when driving long distances, he had to stop 
every 45 minutes or so to get out and stretch to relieve the 
back pain that came on with his prolonged sitting position.  

On examination, forward flexion was from 0 to 90 degrees, at 
which point he had some tightness in the sacral area.  The 
veteran was able to perform forward flexion to the point 
where it was uncomfortable repeatedly, without any additional 
limitation of motion or any increased pain.  Extension was 
from 0 to 30 degrees.  Lateral front flexion was 0 to 30 
degrees, bilaterally, and rotation was from 0 to 45 degrees, 
bilaterally.  The spine appeared normal and straight, with a 
costolumbar curve.  The musculature of the back appeared 
normal, with no objective evidence of pain or spasm during 
any of the activities on examination.  The examiner noted 
that the veteran got up and out of the chair easily, and laid 
down on the table easily, and was able to get back to the 
erect position without any difficulty.  Nuerological 
examination was normal  Straight leg raise was carried to 90 
degrees, which created no discomfort.  Reflexes were 
symmetrical and brisk in the lower extremities.  The 
diagnosis was degenerative arthritis in the lumbar spine.  

In a February 2005 statement, the veteran described his back 
pain as coming on without warning and lasting for two to four 
days at a time.  He added that it was impossible for him to 
foresee what movements would be painful, and what would not.  
In a March 2005 statement, he reported that he could not do 
simple tasks such as tying his shoes or getting dressed.   

Considering the evidence in light of the applicable criteria, 
he Board finds that, for the period prior to October 13, 
2005, the criteria for a rating in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine are not met.  

The veteran is not entitled to a rating higher than 10 
percent under DC 5003, as there is no X-ray evidence of 
degenerative arthritis with involvement of two or more major 
joints or two or more minor joints with occasional 
incapacitating exacerbations.  

The medical evidence also does not reflect a basis for more 
than a 10 percent rating under the General Rating Formula.  
In this regard, the only range of motion testing during the 
period in question did not indicate forward flexion greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of not greater than 120 degrees.  Rather, 
during the October 2004 VA examination, forward flexion was 
to 90 degrees and combined range of motion was 270 degrees.  
In addition, the medical evidence during the period in 
question does not demonstrate muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  Rather, the October 2004 examiner specifically 
indicated that there was no objective evidence of spasm and 
the spine was straight with normal costolumbar curve.  

The Board has considered the veteran's complaints regarding 
his degenerative arthritis of the lumbosacral spine 
interfering with activities; however, on the October 2004 VA 
examination, the veteran had no additional limitation of 
motion or increased pain on repetitive motion.  Thus, 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. at 204-7, provides no basis for a higher rating..

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected lumbar spine disability, 
such would not be the case here, as all neurological findings 
during the period in question have been normal.  In addition, 
there is no evidence of intervertebral disc syndrome(IVDS).  
As such, the method under the rating schedule for evaluating 
IVDS on the basis of incapacitating episodes is not 
applicable.  See 38 C.F.R. § 4.71a.  

Accordingly, the objective medical evidence of record does 
not indicate that the veteran's service-connected 
degenerative arthritis of the lumbosacral spine warrants the 
assignment of a schedular rating in excess of 10 percent for 
the period prior to October 13, 2005.  

B.  Period Since October 13, 2005

Since October 13, 2005, the veteran has received VA treatment 
and was afforded a VA examination in October 2005.  

During the October 2005 VA examination, the veteran reported 
that he was not in constant pain, but had some stiffness and 
pain on some mornings, which was usually associated with 
prolonged driving and would constitute a flare-up.  These 
flare-ups usually occurred weekly and lasted for three days.  
He did not have weakness or wear a back brace, although he 
reported using a cane in the distant past.  He denied 
radicular pain, bowel or bladder symptoms, and incapacitating 
episodes.   

Regarding his occupation, the veteran reported that he worked 
running a napper, a machine that puts nap on materials.  He 
indicated that he was going to be fired due to his back, but 
that the new job running the napper came through, and that 
this did not require heavy lifting.  The veteran reported 
that he had been at his job for five years, and was doing 
better presently.  Regarding activities of daily living, the 
veteran reported that his back pain did not keep him from 
doing things around the house, but that housework was painful 
when he did it, in particular, vacuuming was difficult if he 
was in a flare-up.  

On examination, the veteran had a mildly antalgic gait.  He 
rose from a sitting position very carefully.  There was 
paraspinal spasm, which was quite hard and tender to the mid 
thorax paraspinally and bilaterally.  Frontal flexion was to 
90 degrees with pain begining at approximately 70 degrees.  
Extension was to 30 degrees, and lateral extension was to 45 
degrees bilaterally, and symmetrical, without apparent 
tenderness on range of motion.  Rotation was to 30 degrees 
bilaterally, without apparent pain on range of motion.  
Repetitive motion of the lumbar spine was significant for 
increased pain, but no change in range of motion.  Deep 
tendon reflexes were 3+/4, bilateral and symmetrical.  The 
veteran had excellent strength in the lower extremities, 
which was also symmetrical, and sensation was intact in the 
extremities and abdomen. 

X-ray of the lumbar spine revealed degenerative changes with 
osteophytes.  There was joint space narrowing and vacuum disc 
of L2 through S1, more pronounced of L5-S1.  Demineralization 
was noted, and chronic loss of height of the L4 was estimated 
at approximately 15 percent.  No acute boney process was 
identified.  The examiner's diagnosis was degenerative joint 
disease of the lumbar spine with residual pain on range of 
motion, particularly with prolonged driving or sitting.  

During VA treatment in December 2005, the veteran complained 
of chronic low back pain which would come and go at times.  
The assessment was chronic low back pain.  In a March 2006 
statement the veteran reported that he was limited to lifting 
no more than 40 pounds, which hurt him in his job search, as 
his current job was going overseas.  Consistent with his 
statements made during the October 2005 VA examination, the 
veteran reported that his back pain occurred, on average, 
once a week, lasting 3 to 4 days.  He described this pain as 
a 6 or 7 out of 10 and added that such pain made it difficult 
for him to do simple tasks like getting dressed or tying his 
shoelaces.  

Considering the evidence in light of the applicable criteria, 
the Board finds that, for the period since October 13, 2005, 
the criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine have not been 
met.  

The Board notes that DC 5003 provides a maximum rating of 20 
percent; as such, a higher rating under this diagnostic code 
is not available.  

The evidence since October 13, 2005 also does not reflect a 
basis for more than a 20 percent rating under the General 
Rating Formula.  In this regard, the only range of motion 
testing during the period in question did not indicate 
forward flexion of less than 30 degrees, or favorable 
ankylosis.  On October 2005 VA examination, forward flexion 
was to 90 degrees, limited to 70 degrees with pain.

While the Board has considered the veteran's statements 
regarding the impact of his pain on his activities, on the 
October 2005 VA examination, repetitive motion caused pain 
but no change in range of motion.  Despite the finding of 
pain on repetitive motion, the evidence indicates that 
repetitive motion does not cause decrease in the overall 
range of motion or otherwise result in sufficient functional 
impairment to warrant a rating higher than the 20 percent 
rating assigned under the applicable rating criteria.  Thus, 
there is no basis for a higher rating under 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  

Again, the Board has also considered the veteran's 
entitlement to separate ratings for orthopedic and 
neurological impairment; however, there is no medical 
evidence of neurological impairment during the period in 
question.  Rather, sensation was intact and reflexes were 
bilateral and symmetrical during the October 2005 VA 
examination.  Therefore, a separate rating for neurological 
impairment is not warranted.  In addition, as there also is 
no evidence of IVDS since October 13, 2005, the method under 
the rating schedule for evaluating IVDS on the basis of 
incapacitating episodes is not applicable.  See 38 C.F.R. 
§ 4.71a.  

Hence, the objective medical evidence of record does not 
indicate that the veteran's service-connected degenerative 
arthritis of the lumbosacral spine warrants the assignment of 
a schedular rating in excess of 20 percent for the period 
since October 13, 2005.  

C.  Both Periods 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
degenerative arthritis of the lumbosacral spine has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 and 20 percent ratings 
during each respective period).  The October 2004 VA examiner 
specifically noted that the veteran's back pain did not 
impair his work.  While, in a March 2006 statement, the 
veteran reported that his job was going overseas and that his 
back problems would impair his job search, there is nothing 
in the record to indicate that the veteran is no longer 
employed in that job (which was specifically described as 
involving no heavy lifting during the October 2005 VA 
examination), or that his back disability has compromised or 
otherwise negatively impacted his employment.

There also is no objective evidence that degenerative 
arthritis of the lumbosacral spine has warranted frequent 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, each claim for higher rating 
for the veteran's service-connected lumbar spine disability 
must be denied.  In reaching each conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the lumbosacral spine, for the period prior to October 13, 
2005, is denied.    

A rating in excess of 20 percent for degenerative arthritis 
of the lumbosacral spine, for the period since October 13, 
2005, is denied.    



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


